ION SCAVENGING AGENT IN FUEL CELL ELECTRODES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawings submitted on 12/9/2021 have been accepted.

Response to Amendment
In response to communication filed on 12/9/2021:
Claims 1, 4, 7-12, 14, 15, 18, and 19 have been amended; claims 6, 13, 17, 20 have been cancelled. Claims 21-24 have been added.
Previous drawing objections and rejections under 35 USC 112(a), (b), and 103 have been withdrawn due to amendment.

Reasons for Allowance
Claims 1-5, 7-12, 14-16, 18-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 9-12 were rejected under 35 USC 112(a) as failing to comply with the written description requirement. Claims 1-20 were rejected under 35 USC 112(b) as being indefinite. Claims 1-5, 7, 8, and 14 were rejected under 35 USC 103 as being unpatentable over Merzougui et al. (US 2006/0222920 Al) and further in view of Lee et al. (US 2015/009150 Al). Claims 15-17 were rejected under 35 USC 
Applicant has amended the claims necessary to overcome rejections made under 35 USC 112(a) and (b). As such, these rejections have been withdrawn.
Claims 6, 13, 17, and 20 were previously determined to contain allowable subject matter. Applicant has canceled these claims and amended the independent claims to include the subject matter of claims 6, 13, and 20. As such, rejections under 35 USC 103 have been overcome and are withdrawn and claims 1-5, 7-12, 14-16, 18-19, and 21-24 are now in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729